DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending.

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 10 recites the limitation "the read operation" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is also rejected because of its inheritance of the deficiencies of claim 10.

Claim 14 recites the limitation "the read operation" in lines 3 – 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0099810 (hereinafter Li).
As per claim 1, Li teaches a method for a KV read operation, comprising: obtaining a key accessed by a read operation (Li; Figure 10 Item 252, Paragraph [0070]); performing hash calculation on the key to obtain a hash key (Li; Figure 10 Item 252, Paragraph [0070]); querying a first hash table according to a first part of the hash key (Li; Figure 10 Item 254, Paragraph [0071]); and if a corresponding entry of the first part of the hash key in the first hash table records an address that stores a value to be accessed by the read operation (Li; Figure 10 Item 270, Paragraph [0074]), reading a first data from a storage medium according to the address (Li; Figure 10 Item 274, Paragraph [0074]).

As per claim 8, Li teaches a method for a KV write operation, comprising: obtaining a key accessed by a write operation and an address assigned for the write operation (Li; Figure 11 Item 292, Paragraph [0082]); performing a hash calculation on the key to obtain a hash key (Li; Figure 11 Item 292, Paragraph [0082]); querying a first hash table according to a first part of the hash key (Li; Figure 11 Item 294, Paragraph [0082]); and if there is no corresponding entry for the first part of the hash key in the first hash table (Li; Figure 11 Item 296, Paragraph [0083]), adding an entry into the first hash table (Li; Figure 11 Item 298, Paragraph [0083]), wherein the entry uses the first part of the hash key as an index and records the assigned address (Li; Figure 5, Paragraph [0083]).  

Allowable Subject Matter
Claims 2 – 7 and 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 – 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination if the corresponding entry of the first part of the hash key in the first hash table records the address of a second hash table, querying the second hash table according to a second part of the hash key, as required by dependent claim 2, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a hash table having entries corresponding to a first part of a hash key, but does not teach the entry storing an address of a second hash table, and 
Claims 3 – 7 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 2.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination if a first entry corresponding to the first part of the hash key in the first hash table records an address storing a value to be accessed by a read operation, updating the physical address recorded in the first entry to the assigned address, as required by dependent claim 9, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a hash table in which entries store addresses for access, but does not teach updating the physical address in the way required by dependent claim 9.

Claims 10 – 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejections set forth above with respect to 35 U.S.C. 112(b) because the prior art of record fails to teach or suggest alone or in combination if a first entry corresponding to the first part of the hash key in the first hash table records the physical address storing a value to be accessed by the read operation, reading a first data from a storage medium according to the physical address; and obtaining a first key from the first data, and if the first key matches the key, updating the address recorded in the first entry to the assigned address, as required by dependent claim 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a hash table in which entries store addresses for access, but does not teach updating the physical address in the way required by dependent claim 10.
Claims 11 – 14 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 10.

Claim 15 would be allowable because the prior art of record fails to teach or suggest alone or in combination wherein the entries of the first hash table are indexed with a first part of a hash key, and record a physical address of the value written into the storage device or an address of the conflict table; and the entries of the conflict table are indexed with the key, and record the physical address of the value written into the storage device, as required by independent claim 15, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a hash table indexed by a first part of a hashed key, but does not teach the hash table entry storing an address of a conflict table, the conflict table being indexed by the key, as required by independent claim 15.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181